Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 10, 2019

The Court of Appeals hereby passes the following order:

A19A2370. MENTAVIOUS JACKSON v. THE STATE.

      In June 2017, Mentavious Jackson pleaded guilty to murder and other offenses.
The trial court sentenced Jackson to life imprisonment. Jackson filed a motion for
new trial and to withdraw his guilty plea, which the trial court denied. Jackson then
appealed to this Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”); accord Saxton v. Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178
(476 SE2d 587) (1996) (the Supreme Court has the ultimate responsibility for
determining appellate jurisdiction).
      Accordingly, Jackson’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.



                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  07/10/2019
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.